Citation Nr: 1033281	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-14 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cataracts and glaucoma, 
right eye (right eye disability).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1952 to December 
1955 and from June 1956 to May 1957 with additional periods of 
service in the Air National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2007 rating decision of the Tiger Team at 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.  Thereafter, the Veteran's claims 
file was returned to his local RO in Waco, Texas.

In August 2010, the Veteran testified in a Videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of the 
hearing transcript is associated with the claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss and tinnitus had 
their onset during service and are etiologically related to his 
active service.

2.  The Veteran's current right eye disability did not have onset 
during service and is not otherwise etiologically related to his 
active service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009). 

2.  The criteria for service connection for a right eye 
disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
"To establish a right to compensation for a present disability, 
a Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 
1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss, 
may be presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of ten 
percent or more within one year of the date of separation from 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009). 

Bilateral Hearing Loss and Tinnitus

A hearing loss disability is defined for VA compensation purposes 
with regard to audiologic testing involving puretone frequency 
thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 
(2009).  For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  Id.

The Veteran contends that he suffers from bilateral hearing loss 
and tinnitus.  In his Application for Compensation and Pension in 
February 2007, the Veteran reported that these symptoms were the 
result of noise exposure from high pitch sounds from various 
aircraft engines and related equipment while in active service.  
During the August 2010 hearing, the Veteran testified that he was 
exposed to 105-Howitzer fire and loud jet engines and power 
units, but did not have any hearing protection during those 
times.  Hearing transcript at 3-4.

Service treatment records are absent for any complaints of, or 
treatment for, hearing loss or tinnitus.  A separation report of 
medical examination from the Veteran's first period of active 
service, dated October 1955, indicated a normal clinical 
evaluation of the Veteran's ears and normal bilateral hearing 
upon audiometric testing.  In an associated report of medical 
history from October 1955, the Veteran indicated that he did not 
have, nor ever had hearing loss or any other type of ear trouble.  

These records, overall, provide probative evidence against the 
Veteran's claims because they show no bilateral hearing loss or 
tinnitus during either periods of active service. 

However, 38 U.S.C.A. § 1154(b) provides that in cases where the 
veteran has engaged in combat with the enemy, VA will accept as 
sufficient proof of service connection for any disease or injury 
alleged to have been incurred in or aggravated by such service 
satisfactory or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the absence of an official record of such 
incurrence or aggravation in such service.  

38 U.S.C.A. § 1154(b) can be used only to provide a factual basis 
upon which a determination could be made that a particular 
disease or injury was incurred or aggravated in service, not to 
link the claimed disability etiologically to the current 
disorder.  Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  Collette v. Brown, 82 F.3d 389, 392  (Fed. Cir. 1996).  
A veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a nexus 
between that disability and those service events.

Here, the Veteran's service personnel records do not contain any 
indication that the Veteran received any of the awards or 
citations presumptively indicative of engaging in combat with the 
enemy.  Therefore, 38 U.S.C.A. § 1154(b) is not applicable.

Importantly, however, the Board notes that the absence of 
evidence of a hearing loss disability in service is not fatal to 
the Veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992).  Evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to service 
may serve as a basis for a grant of service connection.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

In this regard, it is important to note that the Board does not 
dispute the fact that the Veteran was exposed to very loud noise 
during service.  The critical question is whether the current 
bilateral hearing loss and tinnitus were caused by this noise 
exposure many years ago. 

Reports of medical examination from April 1964, March 1965, May 
1966, February 1968, March 1969, March 1970, February 1971, April 
1972, and June 1975, reveal a gradual worsening of the Veteran's 
hearing.  However, it never rises to the level of a hearing loss 
disability as defined for VA compensation purposes.

Audiologic testing pursuant to VA audiology examination in July 
2007 showed puretone thresholds in the right ear at 500, 1000, 
2000, 3000, and 4000 Hertz of 15, 10, 10, 30, and 45 decibels, 
respectively.  Puretone thresholds measured in the left ear at 
500, 1000, 2000, 3000, and 4000 Hertz were 15, 20, 10, 45, and 50 
decibels, respectively.  Speech audiometry revealed speech 
recognition ability of 100 percent bilaterally.  The VA examiner 
indicated that the Veteran had bilateral high frequency 
sensorineural hearing loss, establishing that the Veteran has a 
current hearing loss disability for VA compensation purposes. 

With respect to the etiology of the Veteran's hearing loss 
disability, the examiner opined in his examination report and 
subsequent addendum that he "would be unable to support a nexus 
between hearing loss and military noise exposure."  He further 
opined that "the most likely etiology of the veteran's current 
hearing loss and tinnitus would be presbycusis.  Therefore, it is 
less likely than not that current hearing loss and/or tinnitus 
would be related to military noise exposure."  

A rationale accompanied the examiner's conclusions.  He indicated 
that the Veteran had exposure to aircraft in service but also had 
additional exposure from his civilian occupation.  Also, he 
ultimately attributed the Veteran's hearing loss to presbycusis.

In an April 2008 letter, the Veteran's treating physician, Dr. 
"C.G.," indicated that the Veteran has bilateral high-frequency 
sensorineural hearing loss with type-A tympanograms.  She noted 
that the Veteran has a history of noise exposure and that hearing 
loss and tinnitus may be a result of that exposure.  This 
opinion, while marginally favorable to the Veteran's claims, is 
given no probative value as Dr. C.G. failed to provide a 
rationale for her opinion.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007) (medical opinion must support its conclusion with 
an analysis); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008) (a mere conclusion and data, without an 
explanation, is of no probative value).

Dr. C.G. submitted another letter to the RO in January 2010.  She 
indicated her review of the Veteran's service treatment records 
and his subsequent hearing evaluations.  She opined, "it is my 
professional opinion that it is more likely than not that [the 
Veteran's] bilateral hearing loss and bilateral tinnitus 
developed as a [result] o his numerous years of flying in 
pressurized and non-pressurized cockpits and constant noise 
exposure to extreme loud sounds during his active duty service."  

She further noted that the Veteran also stated that the hearing 
protection available during his active duty service was minimal, 
at best, and failed to adequately protect him from extreme 
frequencies and other extreme noise hazards.  As noted above, Dr. 
C.G. based her opinion of the Veteran's bilateral hearing loss 
and tinnitus etiology on her critical review of the Veteran's 
service treatment records, the Veteran's reports of noise 
exposure and minimal hearing protection, and current hearing 
evaluations.

This report has probative value and it establishes the requisite 
nexus between the Veteran's bilateral hearing loss and his active 
service.

The record contains two medical opinions which address whether 
the Veteran's current hearing loss and tinnitus are related to 
his service.  In cases such as this, where there are conflicting 
statements or opinions from medical professionals, it is within 
the Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), 
the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators.

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent to 
which they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, 
the thoroughness and detail of a medical opinion are among the 
factors for assessing the probative value of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board has taken both opinions into consideration and 
finds that the evidence is in equipoise.  Both the VA examiner 
and Dr. C.G. indicated their review of the Veteran's relevant 
service treatment history and each provided a rationale for their 
opinions.

As in all claims for service connection, it is the Board's duty 
to assign probative value to the evidence and then to weigh the 
evidence favorable to the Veteran's claim against the evidence 
unfavorable to the Veteran's claim.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."); see also Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  If the favorable evidence outweighs the 
unfavorable evidence or if the favorable and unfavorable evidence 
are in relative equipoise, the Veteran's claim must be granted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2009).

In addition to the above evidence, the Veteran provided testimony 
before the undersigned in an August 2010 hearing.  The Board 
finds his testimony to be credible and weighs in favor of his 
claims for service connection for bilateral hearing loss and 
tinnitus.

The Veteran has described symptoms consistent with hearing loss 
and tinnitus and is certainly competent to report on symptoms 
that he has experienced.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  The Veteran testified that the noise that comes from 
the military aircraft is significantly louder than the noise he 
was exposed to in his civilian capacity because most military 
airplanes are not insulated.  Hearing transcript at 5-6.  

The Board finds the Veteran's testimony that his symptoms began 
as a result of his military service to be credible.  The evidence 
of record, including the Veteran's DD 214, supports the Veteran's 
claim that he served as a fighter pilot in the Air Force and Air 
National Guard.  Thus, as noted above, in-service noise exposure 
is conceded.  

The Board finds that auditory trauma due to frequent exposure to 
loud noises, including loud jet engines, is consistent with the 
nature of the Veteran's service.  See 38 U.S.C.A. § 1154(a) (West 
2002). 

The Board finds the Veteran's account of the nature, severity, 
and onset of his symptoms to be probative, since it is a first-
hand account, unfiltered by any other individual.  Consequently, 
the Board concludes that all elements of a service connection 
claim have been met, namely, that the Veteran's injuries were 
caused in service and that there is a nexus between those 
injuries and his current disabilities.  For these reasons, 
service connection for bilateral hearing loss and tinnitus is 
warranted and the Veteran's claims must be granted.

The nature and extent of the Veteran's bilateral hearing loss and 
tinnitus are not before the Board at this time.

Right Eye Disability

Service treatment reports are absent for any complaints of, or 
treatment for, any right eye disability.  A separation report of 
medical examination from October 1955 indicated a normal clinical 
evaluation of the Veteran's eyes.  An associated report of 
medical history revealed that the Veteran did not then have or 
had ever had eye trouble.

These records, overall, provide highly probative evidence against 
this claim because they show no eye problems or conditions during 
service.  

In addition, the record reflects that the Veteran was first 
diagnosed with bilateral cataracts and glaucoma of the right eye 
as early as April 2006, approximately 50 years after separation 
from active service.  This long lapse of time is evidence against 
a finding that any right eye disability had its onset during 
service or is related to his service.  See Maxson v. Gober, 230 
F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to 
consider the veteran's entire medical history in determining if 
service-connection is warranted, including a lengthy period of 
absence of complaints).

During the August 2010 hearing, the Veteran testified that he 
believed there is a relationship between his right eye conditions 
and his military service.  He stated that there are indications 
that continually flying in the pressurized aircrafts, as he did 
in service, causes eye problems.  Hearing transcript at 6-7.  
However, upon further questioning, the Veteran admitted that 
there is no proof of this theory.  Id. at 4.  Indeed, while the 
Veteran stated that a physician has given an indication that 
there is a relationship between his right eye disability and his 
military service, he testified that no physician has submitted 
this nexus in writing.  Id. at 7.  In addition, he indicated, 
through his representative, that he had no other evidence to 
submit and there was no outstanding medical records regarding the 
Veteran's right eye disability.

To the extent that the Veteran contends that his right eye 
disability is related to his active service, a layperson, such as 
the Veteran, is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and expertise 
is not competent to provide a probative opinion on a medical 
matter, to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (for example, have hearing problems since service 
is competent lay evidence).

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
U.S. Court of Appeals for the Federal Circuit (Federal Circuit) 
stated that lay evidence is competent and sufficient in certain 
instances related to medical matters.  Specifically, the Federal 
Circuit commented that such instances include establishing a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Id.  Similarly, the Court has held that 
when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this case, the Veteran's contentions regarding a relationship 
between his claimed right eye disability and his military service 
are not statements about symptomatology, an observable medical 
condition, or a contemporaneous medical diagnosis.  Rather, these 
contentions are statements of causation.  Such statements clearly 
fall within the realm of opinions requiring medical expertise.  
The Veteran has not demonstrated any such expertise.  Hence, his 
contentions are not competent medical evidence of the cause of 
the claimed disability and are entitled to low probative value.

As discussed above, it is the Board's duty to assign probative 
value to the evidence and then to weigh the evidence favorable to 
the Veteran's claim against the evidence unfavorable to the 
Veteran's claim.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

Based on the above, the in-service and post-service medical 
evidence (which are found to provide evidence against this claim) 
are more probative than the Veteran's assertions as to whether 
his current right eye disability is related to his service.  

Hence, the Board finds that the preponderance of the evidence is 
against the Veteran's claim for entitlement to service connection 
for a right eye disability and this claim must be denied.  The 
evidence in this case is not so evenly balanced so as to allow 
application of the benefit-of-the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
The notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in March 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

Here, VA has not obtained a medical opinion as to whether the 
Veteran's current right eye disability had onset during service 
or was otherwise etiologically related to his service.  The 
record is absent for any evidence of the second element discussed 
in McLendon, an event, injury, or disease occurring in service or 
within a presumptive period.  For that matter, there is no 
competent evidence of record of any association between the 
Veteran's current right eye disability and his service.  For 
these reasons, the Board declines to afford the Veteran a VA 
examination or obtain a medical opinion for this issue.

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances in this case.  The Veteran has not 
made the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, and 
has not argued that any error or deficiency in the accomplishment 
of the duty to assist has prejudiced him in the adjudication of 
his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of the 
claim.

ORDER

Entitlement to service connection for bilateral hearing loss is 
granted, subject to the applicable laws and regulations governing 
the payment of monetary awards.

Entitlement to service connection for tinnitus is granted, 
subject to the applicable laws and regulations governing the 
payment of monetary awards.

Entitlement to service connection for a right eye disability is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


